Title: From James Madison to Zebulon Hollingsworth, 28 August 1804
From: Madison, James
To: Hollingsworth, Zebulon



Sir.
Department of State, August 28th. 1804.
I have the honor to enclose extracts of a communication lately received from the British Minister alluding to irregularities alledged to have been committed by the officers of the French Frigate Poursuivante in the Port of Baltimore, affecting both the peace of the City and the neutrality of the United States. This being the first official intimation upon the subject I request you, with the assistance of the Collector of the Customs, to make a scrupulous enquiry into the truth of the allegations and report the result to me as soon as possible, together with your opinion, whether any individual who may remain within the reach of judicial process has subjected himself, thro’ any participation he may have had in the occurrances, to prosecution and in what Court? I am &c.
James Madison.
